Citation Nr: 1452797	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  99-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision by the New York, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for low back pain, depression, a swollen left hand, and a skin rash.  Jurisdiction over the Veteran was transferred to the St. Petersburg, Florida, RO with the relocation of the Veteran.

Service connection was granted for mummular eczema in an April 2008 rating decision.  In an April 2010 decision the Board granted service connection for depression; these grants of the benefits sought fully satisfied the appeals with regard to those issues.  Also in April 2010, the Board denied entitlement to service connection for a chronic low back disorder, and remanded the question of service connection for a chronic left hand disorder.

With regard to the left hand, VA completed the required development actions, and in a July 2011 decision, the Board denied entitlement to service connection for a left hand disability.  The Veteran requested reconsideration of this decision in October 2011; the motion was denied in November 2014.  

With regard to the low back, the Veteran appealed the denial to the CAVC, which issued an October 2011 memorandum decision vacating the Board's denial and remanding the matter for further consideration.  The Board in turn remanded the issue to the RO via the Appeals Management Center (AMC) in Washington, DC, in June 2012, for additional development actions.  Those actions having been taken, the file is now returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.


FINDING OF FACT

Currently diagnosed degenerative disc disease of the lumbosacral spine is at least as likely as not caused by in-service spine injuries.


CONCLUSION OF LAW

The criteria for service connection of a low back disability are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment records (STRs) reveal at entry into active duty, no back condition or complaints were noted on the April 1962 enlistment examination. The spine was specifically noted to be normal by the examiner.  The first reference to a back problem was in July 1964, when the Veteran complained of a back ache "due to working and lifting weight."  No diagnosis was made; the physical examination was normal and the Veteran was given aspirin and vitamin C.  Approximately two weeks later, the Veteran again reported back pain in the lumbosacral region.  He was told to take two aspirin every four hours.  Again, no diagnosis was made.

In March 1965, the Veteran reported that he had experienced low back pain since falling off a truck eight months prior.  Symptoms were present mainly when bending over.  There was no radiation.  Physical examination showed localized pain in the T-11 and 12 area, with no local tenderness, spasm, or any limitation of motion.  The impression was intermittent sprain of the thoracic spine.  Local heat and aspirin ("all purpose capsules") were advised.  The Veteran was referred to duty.  At the June 1965 separation examination, no clinical findings noting any back disability or complaints were made; the spine was specifically noted to be normal.  Other systems, such as the genitourinary and skin, were found to be abnormal, with specific associated findings.  Further, the Veteran made no subjective complaint of any back problems on his subjective report of medical history.  

Post-service medical records show periodic complaints of low back pain following a car accident in May 1970.  Several work-related injuries impacting his back are also reflected in treatment records; the Veteran eventually retired from the Sanitation Department on disability related to an ankle disability.  The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine.  Osteophytes are also noted throughout the spine.  One August 1998 x-ray showed an irregular osteophyte which might indicate healing of an old fracture in the area noted to be tender during service.  

VA examinations in October 2007 and April 2013 have failed to produce an adequate nexus opinion discussing any relationship between in-service injuries and current disability; they did not address all evidence of record, particularly that showing back problems after service.  The Board therefore sought an expert medical opinion based on review of the claims file in December 2013.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  Upon receipt of a response in January 2014, the Board was required to seek clarification of the proffered opinion; this was received in June 2014.

The expert, a neurosurgeon, noted that because of the lack of radiographs in service, a definitive answer to the Board's inquiries regarding the etiology of the current low back disorder cannot be given.  However, based on the available evidence and his expertise on the natural history of degenerative disc disease, the expert opined that it is more likely than not that the currently diagnosed degenerative disc disease of the lumbar spine is related to service including the incidents in 1964 and 1965.  He reasoned that the Veteran suffered a fall from a truck during service and may have sustained a fracture of the T12 vertebra, based on the osteophyte shown in the August 1998 x-ray.  Such a fracture may have placed additional strain on the spine, accelerating the degenerative process.  Further, ligamentous injury was possible from the fall, which would have created laxity in the spine that leads to degenerative disc disease.  He concluded that he does "think that his fall during service has contributed to his developing degenerative disease of his spine."

As is noted above, prior medical opinions of have been found to be inadequate for adjudication purposes, and are given no probative weight.  The sole opinion of record then, is the positive finding from the neurosurgeon consulted by the Board.  Accordingly, service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


